21-30107-hcm Doc#21 Filed 03/23/21 Entered 03/23/21 13:15:09 Main Document Pg 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


    IN RE:                                        §
                                                  §
    PDG PRESTIGE, INC.,                           §                 Case No. 21-30107
                                                  §
    Debtor.                                       §
                                                  §

                    CERTIFICATE OF SERVICE (RE: DOCKET NO. 16)
   The undersigned certifies that the Motion to Employ Weycer, Kaplan, Pulaski & Zuber, P.C. as
   Attorneys for the Debtor (Docket No. 16) was served March 18, 2021 by the means and to the
   parties listed below.


       Exhibit              Means of Service                            Parties

         001         ECF notification                   All registered ECF users.

         002         Regular paper mail                 All parties on matrix download from
                                                        PACER



   Dated: March 23, 2021                  Respectfully submitted:

                                          WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                          By:       /s/ Jeff Carruth
                                                JEFF CARRUTH (TX SBN:. 24001846)
                                                3030 Matlock Rd., Suite 201
                                                Arlington, Texas 76105
                                                Telephone: (713) 341-1158
                                                Fax: (866) 666-5322
                                                E-mail: jcarruth@wkpz.com

                                          PROPOSED ATTORNEYS FOR
                                          PDG PRESTIGE, INC.
                                          DEBTOR AND DEBTOR IN POSSESSION




   CERTIFICATE OF SERVICE — Page 1                                                      1933588.DOCX
21-30107-hcm Doc#21 Filed 03/23/21 Entered 03/23/21 13:15:09 Main Document Pg 2 of 3


                                           EXHIBIT 001

   21-30107-hcm Notice will be electronically mailed to:

   Jeff Carruth on behalf of Debtor PDG Prestige, Inc.
   jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

   Brad W. Odell on behalf of Creditor City bank
   bodell@mhba.com,
   memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

   Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
   pine@mgmsg.com, clyde.pine@gmail.com

   Donald P. Stecker on behalf of Creditor City Of El Paso
   don.stecker@lgbs.com

   United States Trustee - EP12
   USTPRegion07.SN.ECF@usdoj.gov




   CERTIFICATE OF SERVICE — Page 2                                        1933588.DOCX
21-30107-hcm Doc#21 Filed 03/23/21 Entered 03/23/21 13:15:09 Main Document Pg 3 of 3


                                     EXHIBIT 002




   CERTIFICATE OF SERVICE — Page 1                                       1933588.DOCX
